— Order and judgment, Supreme Court, New York County (Lehner, J.), entered on July 13, 1982 and July 15, 1982, respectively, unanimously affirmed. Respondent Bankers Trust Company shall recover of appellant one bill of $75 costs and disbursements of these appeals. The appeal from the order of said court (Shainswit, J.), entered on February 18,1982, is dismissed as having been subsumed in the appeals from the order and judgment, without costs and without disbursements. No opinion. Concur — Sullivan, J. P., Silverman, Bloom, Fein and Alexander, JJ.